                  Case 3:18-cv-00360-MO            Document 26    Filed 02/12/19    Page 1 of 4




         Nicholas J. Henderson, OSB No. 074027
         Email: nhenderson@portlaw.com
         Jeremy G. Tolchin, OSB No. 141379
         Email: jtolchin@portlaw.com
         Motschenbacher & Blattner, LLP
         117 SW Taylor Street, Suite 300
         Portland, Oregon 97204-3029
         Telephone: (503) 417-0500
         Facsimile: (503) 417-0501

         Attorneys for Plaintiffs.


                                     IN THE UNITED STATES DISTRICT COURT

                                               DISTRICT OF OREGON
                                               PORTLAND DIVISION


         ROBERT N. GARFF, an individual; and
         WILLIAM N. HAGLER, as Trustee for the
         William N. & Jean S. Hagler Trust, a New            Case No. 3:18-cv-00360-MO
         Mexico Trust,
                                                             DECLARATION OF ROBERT N.
                                         Plaintiffs,         GARFF IN SUPPORT OF PLAINTIFFS’
                                                             MOTION FOR PARTIAL SUMMARY
                v.                                           JUDGMENT

         XZERES CORP., a Nevada corporation,

                                         Defendant.



                I, Robert N. Garff, declare as follows:

                1.      In 2013, I loaned defendant Xzeres Corp. (“Xzeres”) $172,544 at a rate of 10%

         annual interest, to be repaid on or before October 1, 2014. The terms of the loan were evidenced

         by a promissory note dated April 1, 2013 (the “Note”). The Note stated that it “shall be

         governed by and construed in accordance with the laws of the State of Nevada without regard to

         conflict of law principles.”



Page 1 of 4          DECLARATION OF ROBERT N. GARFF IN SUPPORT OF                              Motschenbacher & Blattner LLP
                                                                                               117 SW Taylor Street, Suite 300
{00243088:1}         PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                             Portland, Oregon 97204
                                                                                                    Phone: 503-417-0500
                                                                                                      Fax: 503-417-0501
                                                                                                      www.portlaw.com
                  Case 3:18-cv-00360-MO          Document 26       Filed 02/12/19     Page 2 of 4




                2.      On August 21, 2014, Xzeres and I executed a document entitled Amendment No.

         1 to Promissory Note (“Amendment No. 1”). Amendment No. 1 purported to alter the terms of

         the Note by extending the payment date from October 1, 2014, to October 1, 2016. Amendment

         No. 1 also purported to subordinate Xzeres’ indebtedness to me to a credit agreement between

         Xzeres and Wells Fargo Bank, N.A. (“Wells Fargo”). Other than the specified amendments,

         Amendment No. 1 stated that the Note otherwise “remain[ed] in full force and effect.”

                3.      I did not receive anything from Xzeres to benefit me, as a lender, in exchange for

         the amendments to the Note referenced in Amendment No. 1. Xzeres did not agree to pay me
         any fees, to increase the principal balance of the loan, or to pay a higher amount of annual

         interest. Xzeres did not provide me with anything of value in exchange for my agreement to the

         amendments reflected in Amendment No. 1. My agreement to these amendments was solely

         gratuitous.

                4.      On December 29, 2015, Xzeres and I executed a document entitled Amendment

         No. 2 to Promissory Note (“Amendment No. 2”). Amendment No. 2 purported to alter the terms

         of the Note by extending the payment date to an indefinite future date by only requiring payment

         “within 90 days following the date that the loan amounts (including principal balances up to

         $15,000,000) owed by [Xzeres] to Wells Fargo and other lenders, or any successors or assignees

         or refinancing lenders thereof (the “Senior Loans”), are repaid in full…” Amendment No. 2 also

         purported to restate the subordination language from Amendment No. 1 by subordinating

         Xzeres’ indebtedness to me to the payment in full of all “Senior Loans” as that term was defined

         in Amendment No. 2. Other than the specified amendments, Amendment No. 2 stated that the

         Note otherwise “remain[ed] in full force and effect.”

                5.      I did not receive anything from Xzeres to benefit me, as a lender, in exchange for

         the amendments to the Note referenced in Amendment No. 2. Xzeres did not agree to pay me

         any fees, to increase the principal balance of the loan or to pay a higher amount of annual



Page 2 of 4          DECLARATION OF ROBERT N. GARFF IN SUPPORT OF                               Motschenbacher & Blattner LLP
                                                                                                117 SW Taylor Street, Suite 300
{00243088:1}         PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                              Portland, Oregon 97204
                                                                                                     Phone: 503-417-0500
                                                                                                       Fax: 503-417-0501
                                                                                                       www.portlaw.com
                  Case 3:18-cv-00360-MO          Document 26       Filed 02/12/19      Page 3 of 4




         interest. Xzeres did not provide me with anything of value in exchange for my agreement to the

         amendments reflected in Amendment No. 2. My agreement to these amendments was solely

         gratuitous.

                6.       In February of 2016, Xzeres and I executed a document entitled Amendment No.

         3 to Promissory Note (“Amendment No. 3”). Amendment No. 3 purported to alter the terms of

         the Note by extending the payment date from October 1, 2016, to April 1, 2017. Other than the

         specified amendment, Amendment No. 3 stated that the Note otherwise “remain[ed] in full force

         and effect.”
                7.       I did not receive anything from Xzeres to benefit me, as a lender, in exchange for

         the amendment to the Note referenced in Amendment No. 3. Xzeres did not agree to pay me any

         fees, to increase the principal balance of the loan or to pay a higher amount of annual interest.

         Xzeres did not provide me with anything of value in exchange for my agreement to the

         amendment reflected in Amendment No. 3. My agreement to this amendment was solely

         gratuitous.

                8.      I did not sign Amendment No. 1, Amendment No. 2, or Amendment No. 3 with

         the expectation that doing so would increase the value or viability of Xzeres or that doing so

         would result in some benefit to me, nor did I have any communications with Xzeres concerning

         the issue of whether these amendments would increase the value or viability of Xzeres or result

         in some benefit to me. I signed these amendments because I was asked to and because I wanted

         to be accommodating.

                I declare under penalty of perjury under the laws of the United States of America that the

         foregoing is true and correct.

                Executed on February 12, 2019.


                                                               /s/ Robert N. Garff
                                                               Robert N. Garff, Declarant


Page 3 of 4          DECLARATION OF ROBERT N. GARFF IN SUPPORT OF                                Motschenbacher & Blattner LLP
                                                                                                 117 SW Taylor Street, Suite 300
{00243088:1}         PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                               Portland, Oregon 97204
                                                                                                      Phone: 503-417-0500
                                                                                                        Fax: 503-417-0501
                                                                                                        www.portlaw.com
                  Case 3:18-cv-00360-MO          Document 26       Filed 02/12/19     Page 4 of 4




                                         CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on February 12, 2019, a copy of DECLARATION

         OF ROBERT N. GARFF IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY

         JUDGMENT was filed electronically. Notice of this filing was sent to the following parties by

         operation of the Court’s electronic filing system. Parties may access this filing through the

         Court’s electronic filing.

                   Michael A. Ackal , III mackal@grayreed.com,rcuddihy@grayreed.com

                   Daniel P. Larsen dpl@aterwynne.com,rlt@aterwynne.com,sic@aterwynne.com

                   Daniel L. Lis dxl@aterwynne.com,rlt@aterwynne.com,sic@aterwynne.com

                   James J. Ormiston jormiston@grayreed.com



                The undersigned further certifies that a true copy of the foregoing was served on the

         following parties via First Class, U.S. Mail, postage prepaid, properly addressed as follows:

                None.




                                                              s/ Nicholas J. Henderson
                                                              Nicholas J. Henderson, OSB #074027
                                                              Of Attorneys for Plaintiffs




{00243088:1}        CERTIFICATE OF SERVICE                                                      Motschenbacher & Blattner LLP
                                                                                                117 SW Taylor Street, Suite 300
                                                                                                  Portland, Oregon 97204
                                                                                                     Phone: 503-417-0500
                                                                                                       Fax: 503-417-0501
                                                                                                       www.portlaw.com
